                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CORY WOOLLARD,

             Plaintiff                          Case No. 2:18-cv-11529
                                                District Judge Paul D. Borman
v.                                              Magistrate Judge Anthony P. Patti

CORIZON HEALTH, INC.,
RICKEY COLEMAN, and
ROSILYN JINDAL,

           Defendants.
___________________________________/

     ORDER DENYING IN PART and DEEMING RESOLVED IN PART
     PLAINTIFF’S JANUARY 10, 2020 MOTION FOR AN ORDER TO
                COMPEL DISCOVERY (ECF No. 63)

       A.    Background

      Cory Woollard filed the instant lawsuit in pro per on May 15, 2018. (ECF

No. 1.) His September 17, 2018 amended complaint, which is the operative

pleading, alleges violations of the Eighth Amendment and names three Defendants:

(1) Corizon Health, Inc.; (2) Richard Harbaugh; and, (3) Rosilyn Jindal. (ECF No.

28.) In October 2019, Rickey Coleman was substituted for Richard Harbaugh.

(ECF Nos. 60, 62.)

      Each of the Defendants has appeared via counsel. (ECF Nos. 10, 11, 56, 57,

58, 64, 65.) The deadline for the completion of discovery is June 18, 2020, and the



                                         1
deadline for all motions, including dispositive motions, is July 20, 2020. (ECF No.

67.)

       B.    Discovery Requests

       Plaintiff served six requests for production of documents (presumably to

Defendant Corizon Health, Inc.), six requests for admission to Coleman, and

eleven requests for admission to Jindal. (ECF No. 66-1.) Defendants’ combined

response is dated November 27, 2019. (ECF No. 66-2.)

       It seems that Plaintiff wrote to defense counsel on December 9, 2019. (ECF

No. 63, PageID.489) By a letter dated December 18, 2019, defense counsel

responded that, as to the second and third interrogatories, there were “no

responsive documents pursuant to your request for such emails from Ms. Jindal.”

(Id.) As to Defendants Coleman and Jindal’s responses to the requests for

admissions, defense counsel explained: “we do not waive the objections to the

Request for Admissions, since without a specific date of service we cannot answer

the request as written as it would require speculation.” (Id.)

       C.    Instant Motion

       Judge Borman has referred this case to me for pretrial matters. (ECF No. 7.)

Currently before the Court is Plaintiff’s January 10, 2020 motion for an order to

compel discovery, which concerns three requests to produce email exchanges and

four requests for admission. (ECF No. 63, PageID.484-488.)


                                          2
      Defendants submitted a supplemental response on January 22, 2020. (ECF

No. 66-3, PageID.525-527.) Two days later, on January 24, 2020, Defendants filed

a response to Plaintiff’s motion. (ECF No. 66, PageID.503-504.) Plaintiff’s reply

was filed on February 19, 2020, although it was dated February 10 and post-

marked February 13. (ECF No. 68.)

      D.     Discussion

             1.    The three requests to produce copies of emails

      Three of the Requests to Produce seek copies of “all e-mail exchanges

between . . . Jindal” and various others “pertaining to Plaintiff between the dates

October 1, 2017 until October 1, 2019[.]” (ECF No. 66-1, PageID.506 (emphasis

added).) As to each of these, Defendants formally responded on November 27,

2019 or as supplemented on January 22, 2020: “There are no documents

responsive to this request.” (ECF No. 66-2, PageID.514-515; ECF No. 66-3,

PageID.525-526.)

      Even if Plaintiff’s motion takes issue with defense counsel’s December 18,

2019 less formal colloquy, when the parties were conferring by correspondence in

advance of the instant motion, that “there are no responsive documents pursuant to

your request for such emails from Ms. Jindal[,]” the actual written responses to

these requests were not “textually limited.” (ECF No. 63, PageID.485, 489

(emphasis added).) The responses are signed by counsel, either by his own hand or


                                          3
with permission, and the Court must take him at his word. (ECF No. 66-2,

PageID.521; ECF No. 66-3, PageID.527.) Put another way, the Court cannot

compel Defendants “to produce the threaded emails, i.e., the original emails in

addition to all replies and forwards[,]” (ECF No. 63, PageID.486), if there are no

such documents.

             2.    The four allegedly “vague and ambiguous” requests for
                   admission

                   a.     Requests to Admit (a) and (b) to Coleman

      Plaintiff asked Coleman to admit that, “at the time [he] issued the deferrals

for the special accommodations cited in the complaint filed in this matter,” he:

            [was] aware of the fact that Plaintiff was a T 7 paraplegic,
             paralyzed from the breastbone down, and that this condition
             was likely permanent[;] [and,]

            had no information that Plaintiff’s medical condition had
             improved to the point where he [no] longer required these
             accommodations.

(ECF No. 66-1, PageID.508.) Although defense counsel originally objected to

these requests to admit as “vague and ambiguous” for not specifying “a date of

service,” (ECF No. 66-2, PageID.516-517), the supplemental response, signed by

defense counsel, responds to these requests as follows:

            Defendant objects to this request on the basis that Plaintiff’s
             MDOC medical records speak for themselves and no response
             is required. To the extent a response is required, Defendant
             admits Plaintiff was a paraplegic.

                                         4
            Defendant objects to this request on the basis that Plaintiff’s
             MDOC medical records speak for themselves and no response
             is required. To the extent a response is required, as stated in his
             November 15, 2017 ACMO review, Defendant deferred the
             single person cell as Plaintiff did not meet the MDOC
             requirements for such accommodation. Defendant deferred the
             TENS unit as the MDOC does not allow the TENS unit.
             Defendant asked for more information as to why Plaintiff
             required foam soap instead of regular soap. Defendant denies
             the request in all other aspects.

(ECF No. 66-3, PageID.526-527; see also ECF No. 28, PageID.201 ¶ 21.)

      Plaintiff’s January 10, 2020 motion is based on the initial response, which

was supplemented on January 22, 2020. (ECF No. 63, PageID.487.) Since then,

the written response has been supplemented, and Defendants’ motion response

explains the supplementation. (ECF No. 66, PageID.503; ECF No. 66-3,

PageID.526-527.) As Plaintiff points out in his reply, “the issue of discovery as to

Defendant Coleman [is] resolved . . .” as to these two requests to admit. (ECF No.

68, PageID.533.)

                   b.     Requests to Admit (a) and (b) to Jindal

      Plaintiff claims to have asked the same requests of Jindal. (ECF No. 63,

PageID.487.) However, as Defendants point out, this is not so. (ECF No. 66,

PageID.503-504; compare ECF No. 66-1, PageID.508, with ECF No. 66-1,

PageID.510.) Thus, Plaintiff’s motion is denied to the extent it asks the Court to

compel Jindal to answer a request to admit that has not yet been posed to her.



                                          5
      Plaintiff’s reply confirms the Court’s suspicion that Plaintiff intended to

refer to the 1st and 2nd requests to admit that he did post to Jindal:

            Please ADMIT that, as a result of your personal examination of
             Plaintiff and review of his medical history, you were aware of
             the fact that Plaintiff was a T 7 paraplegic, paralyzed from the
             breastbone down.

            Please ADMIT that, as a result of your personal examination of
             Plaintiff and review of his medical history, you were aware of
             the fact that Plaintiff’s condition as a paraplegic was likely
             permanent.

(ECF No. 66-1, PageID.510-511; ECF No. 68, PageID.534.) The response, signed

by defense counsel, states as to each of these requests: “Defendant objects to this

request on the basis that it is vague and ambiguous in that it does not specify a date

of service.” (ECF No. 66-2, PageID.518 (emphasis added).)

      Given that Coleman and Jindal each initially objected to the 1st and 2nd

requests to admit posed to them as “vague and ambiguous,” Plaintiff wonders why

Jindal cannot supplement her answer, as Coleman did. (ECF No. 68, PageID.535.)

However, Defendants have already explained that their review of the amended

complaint enabled them to discern the date referenced in the discovery requests to

Coleman. (ECF No. 66, PageID.503.) In the Undersigned’s opinion, requiring

Jindal to respond to these requests to admit, as they are currently drafted, would

require her to speculate as to the date of the personal examination to which the

requests refer. (ECF No. 66, PageID.504.) Of course, because the discovery

                                            6
deadline has now been set for June 18, 2020, Plaintiff remains free to serve

another, more specific request to admit.

      E.     Order

      Accordingly, Plaintiff’s January 10, 2020 motion for an order to compel

discovery (ECF No. 63) is DENIED as to the three requests to produce copies of

emails, DEEMED RESOLVED as to the 1st and 2nd requests to admit to Coleman,

and DENIED to the extent it is based on the 1st and 2nd requests to admit to Jindal.

      IT IS SO ORDERED.


Dated: February 21, 2020
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                           7
